Exhibit 10.6

 

SPINCO ASSIGNMENT AND ASSUMPTION AGREEMENT (TICKETMASTER)

 

AGREEMENT (this “Agreement”), dated as of August 20, 2008, among
InterActiveCorp, a Delaware corporation (“IAC”), Ticketmaster, a Delaware
corporation (the “Company”), Liberty Media Corporation, a Delaware corporation
(“Liberty”), and Liberty USA Holdings, LLC, a Delaware limited liability company
(“Liberty Sub” and, together with Liberty, the “Liberty Parties”).

 

RECITALS

 

WHEREAS, IAC, Barry Diller, Liberty and the other parties named therein entered
into that certain Spinco Agreement, dated as of May 13, 2008 (the “Spinco
Agreement”);

 

WHEREAS, IAC,  Liberty Sub and Liberty entered into that certain Affiliate and
Assignment Agreement, dated as of August 20, 2008, pursuant to which Liberty Sub
assumed all of the rights, benefits, liabilities and obligations of each Liberty
Party (as defined in the Spinco Agreement) signatory to the Spinco Agreement
under the Spinco Agreement other than Liberty;

 

WHEREAS, the Spinco Agreement provides that, in connection with each Single-Tier
Spinoff of a Spinco consummated prior to the End Date, IAC will cause such
Spinco to enter into this Agreement with the Liberty Parties;

 

WHEREAS, IAC has determined to proceed with the Single-Tier Spinoff of the
Company and, in accordance with the terms of the Spinco Agreement, the parties
are entering into this Agreement; and

 

WHEREAS, capitalized terms not otherwise defined herein will have the meanings
specified in the Spinco Agreement.

 

NOW, THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which is hereby acknowledged), the parties hereto agree as follows:

 


1.                                       ASSIGNMENT AND ASSUMPTION.  EFFECTIVE
AS OF THE SPINOFF DATE WITH RESPECT TO THE COMPANY, (I) IAC HEREBY TRANSFERS,
ASSIGNS AND CONVEYS TO THE COMPANY THOSE RIGHTS, BENEFITS, LIABILITIES AND
OBLIGATIONS APPLICABLE TO THE COMPANY IN ITS CAPACITY AS A SPINCO FOR PURPOSES
OF THE SPINCO AGREEMENT (BUT, FOR THE AVOIDANCE OF DOUBT, NOT WITH RESPECT TO
ANY OTHER SPINCO) THAT ARE SPECIFIED IN OR ARISE UNDER SECTIONS 3 (OTHER THAN
SECTION 3(E)), 5 (OTHER THAN IAC’S OBLIGATIONS TO MAKE THE DETERMINATIONS AND
DELIVER THE CONSENTS PROVIDED FOR IN SECTION 5(D) OF THE SPINCO AGREEMENT WITH
RESPECT TO CERTAIN TRANSACTIONS OCCURRING WITHIN TWO YEARS FOLLOWING A TAX-FREE
SPINOFF, AND ITS OBLIGATION TO PREPARE AND UPDATE THE INITIAL IAC LIST
APPLICABLE TO THE COMPANY), 6, 7, 9(C) AND, TO THE EXTENT OF THE APPLICATION OF
THE PROVISIONS OF SECTIONS 1 AND 10 TO THE AFOREMENTIONED SECTIONS, SECTIONS 1
AND 10 OF THE SPINCO AGREEMENT (COLLECTIVELY, THE “APPLICABLE SPINCO
PROVISIONS”, AND SUCH RIGHTS AND BENEFITS, COLLECTIVELY, THE “ASSIGNED RIGHTS”,
AND SUCH LIABILITIES AND OBLIGATIONS, COLLECTIVELY, THE “ASSIGNED OBLIGATIONS”),
(II) THE COMPANY ACCEPTS AND ASSUMES THE ASSIGNED RIGHTS AND ASSIGNED
OBLIGATIONS AND AGREES TO BE BOUND BY THE ASSIGNED OBLIGATIONS AND TO PERFORM
THE ASSIGNED OBLIGATIONS IN ACCORDANCE THEREWITH AS IF THE COMPANY HAD EXECUTED
AND DELIVERED THE SPINCO AGREEMENT, AND (III) EACH LIBERTY PARTY ACKNOWLEDGES
THAT THE COMPANY IS A SPINCO FOR PURPOSES OF THE SPINCO AGREEMENT


 

--------------------------------------------------------------------------------



 


AND, AS SUCH, UPON THE SINGLE-TIER SPINOFF OF THE COMPANY IS ENTITLED TO ALL OF
THE ASSIGNED RIGHTS AS IF IT HAD EXECUTED AND DELIVERED THE SPINCO AGREEMENT,
AND EACH LIBERTY PARTY AGREES TO PERFORM ITS OBLIGATIONS WITH RESPECT TO THE
COMPANY (IN ITS CAPACITY AS A SPINCO) UNDER THE APPLICABLE SPINCO PROVISIONS IN
ACCORDANCE THEREWITH.


 


2.                                       RELEASES.  EFFECTIVE AS OF THE SPINOFF
DATE WITH RESPECT TO THE COMPANY, (A) EACH LIBERTY PARTY HEREBY RELEASES IAC
FROM ANY OBLIGATIONS AND LIABILITIES ARISING AFTER SUCH SPINOFF DATE RELATING TO
(I) IAC’S OBLIGATIONS PURSUANT TO THE SPINCO AGREEMENT TO CAUSE THE COMPANY TO
ENTER INTO THIS AGREEMENT AND (II) THE COMPANY’S PERFORMANCE AFTER SUCH SPINOFF
DATE OF THE ASSIGNED RIGHTS AND ASSIGNED OBLIGATIONS, AND (B) IAC HEREBY
RELEASES EACH LIBERTY PARTY FROM ANY OBLIGATIONS AND LIABILITIES WITH RESPECT TO
THE PERFORMANCE AFTER THE SPINOFF DATE OF ITS OBLIGATIONS WITH RESPECT TO THE
COMPANY UNDER THE APPLICABLE SPINOFF PROVISIONS AS THEY RELATE TO THE COMPANY. 
THE FOREGOING RELEASES WILL NOT AFFECT IN ANY WAY ANY LIABILITY OR OBLIGATION OF
ANY PARTY TO THE SPINCO AGREEMENT FOR ANY BREACH OF THE SPINCO AGREEMENT
OCCURRING ON OR PRIOR TO THE SPINOFF  DATE WITH RESPECT TO THE COMPANY OR WITH
RESPECT TO ANY RIGHTS OR OBLIGATIONS OF, OR WITH RESPECT TO, ANY OTHER SPINCO.


 


3.                                       THIRD PARTY BENEFICIARIES; ASSIGNMENT


 


(A)                                  NOTHING IN THIS AGREEMENT, WHETHER EXPRESS
OR IMPLIED, SHALL BE CONSTRUED TO GIVE ANY PERSON, OTHER THAN THE PARTIES
HERETO, ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF
THIS AGREEMENT.


 


(B)                                 EXCEPT AS PROVIDED IN THIS SECTION 3, IN ANY
ASSIGNMENT AND ASSUMPTION AGREEMENT (OTHER THAN THIS AGREEMENT) OR IN SECTIONS
5(D)(I)(6), 5(D)(I)(7) OR 9(C) OF THE SPINCO AGREEMENT, NEITHER THIS AGREEMENT
NOR ANY RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT SHALL BE ASSIGNED, IN WHOLE
OR IN PART, BY THE COMPANY, IAC OR THE LIBERTY PARTIES WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER.  ANY SUCH CONSENT BY THE COMPANY SHALL BE AUTHORIZED BY A
MAJORITY OF THE QUALIFIED DIRECTORS OF THE COMPANY AND ANY SUCH CONSENT BY IAC
SHALL BE AUTHORIZED BY A MAJORITY OF THE BOARD OF DIRECTORS OF IAC (EXCLUDING
FOR THIS PURPOSE ANY LIBERTY DIRECTOR AS DEFINED IN THE GOVERNANCE AGREEMENT)
(THE EXECUTION AND DELIVERY OF ANY SUCH CONSENT BY THE COMPANY AND IAC SHALL
CONCLUSIVELY EVIDENCE THE AUTHORIZATION OF SUCH CONSENT REQUIRED PURSUANT TO
THIS SENTENCE).  SUBJECT TO THE FOREGOING, THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


4.                                       GENERAL PROVISION


 


(A)                                  NOTICES.  ALL NOTICES, REQUESTS AND OTHER
COMMUNICATIONS TO ANY PARTY HEREUNDER SHALL BE IN WRITING (INCLUDING TELECOPY)
AND SHALL BE GIVEN, IF TO ANY LIBERTY PARTY, TO:


 

Liberty Media Corporation

12300 Liberty Boulevard

Englewood, Colorado  80112

Attention:       General Counsel

Facsimile:       (720) 875-5382

 

--------------------------------------------------------------------------------


 

with a copy to:

 

Baker Botts L.L.P.

30 Rockefeller Plaza

44th Floor

New York, New York  10112

Attention:       Frederick H. McGrath

Facsimile:       (212) 408-2501

 

if to the Company, to:

 

Ticketmaster

8800 Sunset Blvd.

West Hollywood, CA 90069

Attention: General Counsel

Fax:  (310) 360-3373

 

and if to IAC, as specified in the Spinco Agreement; or such address or
facsimile number as such party may hereafter specify for the purpose by notice
to the other parties hereto.  Each such notice, request or other communication
shall be effective when delivered personally, telegraphed, or telecopied, or, if
mailed, five business days after the date of the mailing.

 


(B)                                 AMENDMENTS; WAIVERS.  ANY PROVISION OF THIS
AGREEMENT MAY BE AMENDED OR WAIVED IF, AND ONLY IF, SUCH AMENDMENT OR WAIVER IS
IN WRITING AND SIGNED, IN THE CASE OF AN AMENDMENT, BY THE PARTY WHOSE RIGHTS OR
OBLIGATIONS HEREUNDER ARE AFFECTED BY SUCH AMENDMENT, OR IN THE CASE OF A
WAIVER, BY THE PARTY OR PARTIES AGAINST WHOM THE WAIVER IS TO BE EFFECTIVE.  ANY
AMENDMENT OR WAIVER BY THE COMPANY SHALL BE AUTHORIZED BY A MAJORITY OF THE
QUALIFIED DIRECTORS OF THE COMPANY AND ANY AMENDMENT OR WAIVER BY IAC SHALL BE
AUTHORIZED BY A MAJORITY OF THE BOARD OF DIRECTORS OF IAC (EXCLUDING FOR THIS
PURPOSE ANY LIBERTY DIRECTOR AS DEFINED IN THE GOVERNANCE AGREEMENT) (THE
EXECUTION AND DELIVERY OF ANY SUCH AMENDMENT OR WAIVER BY THE COMPANY AND IAC
SHALL CONCLUSIVELY EVIDENCE THE AUTHORIZATION OF SUCH AMENDMENT OR WAIVER
REQUIRED PURSUANT TO THIS SENTENCE).


 

No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 


(C)                                  GOVERNING LAW; CONSENT TO JURISDICTION. 
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO THE PRINCIPLES
OF CONFLICTS OF LAWS.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY CONSENTS TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS
OF THE STATE OF DELAWARE, FOR ANY ACTION, PROCEEDING OR INVESTIGATION IN ANY
COURT OR BEFORE ANY GOVERNMENTAL AUTHORITY (“LITIGATION”) ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND FURTHER
AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR


 

--------------------------------------------------------------------------------



 


DOCUMENT BY U.S. MAIL TO ITS RESPECTIVE ADDRESS SET FORTH IN THIS AGREEMENT
SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY LITIGATION BROUGHT AGAINST IT IN
ANY SUCH COURT.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY LITIGATION
ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN THE
COURTS OF THE STATE OF DELAWARE, AND HEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS TO TRIAL
BY JURY IN CONNECTION WITH ANY LITIGATION ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(D)                                 SPECIFIC PERFORMANCE; OTHER LIMITATIONS. 
EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT THE PARTIES’ RESPECTIVE
REMEDIES AT LAW FOR A  BREACH OR THREATENED BREACH OF ANY OF THE PROVISIONS OF
THIS AGREEMENT (INCLUDING THE APPLICABLE SPINCO PROVISIONS) WOULD BE INADEQUATE
AND, IN RECOGNITION OF THAT FACT, AGREES THAT, IN THE EVENT OF A BREACH OR
THREATENED BREACH BY ANY PARTY OF THE PROVISIONS OF THIS AGREEMENT, IN ADDITION
TO ANY REMEDIES AT LAW, THE PARTIES HERETO WITHOUT POSTING ANY BOND, SHALL BE
ENTITLED TO OBTAIN EQUITABLE RELIEF IN THE FORM OF SPECIFIC PERFORMANCE, A
TEMPORARY RESTRAINING ORDER, A TEMPORARY OR PERMANENT INJUNCTION OR ANY OTHER
EQUITABLE REMEDY WHICH MAY THEN BE AVAILABLE.  NO BREACH OR THREATENED BREACH ON
THE PART OF ANY PARTY HERETO SHALL RELIEVE ANY OTHER PARTY OF ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT.


 


(E)                                  SEVERABILITY.  IF ANY TERM, PROVISION,
COVENANT OR RESTRICTION OF THIS AGREEMENT IS HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS,
PROVISIONS, COVENANTS AND RESTRICTIONS OF THIS AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED,
PROVIDED THAT THE PARTIES HERETO SHALL NEGOTIATE IN GOOD FAITH TO ATTEMPT TO
PLACE THE PARTIES IN THE SAME POSITION AS THEY WOULD HAVE BEEN IN HAD SUCH
PROVISION NOT BEEN HELD TO BE INVALID, VOID OR UNENFORCEABLE.


 


(F)                                    ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
SPINCO AGREEMENT, TOGETHER WITH THE AGREEMENTS AND INSTRUMENTS REFERENCED HEREIN
AND THEREIN, EMBODIES THE COMPLETE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY PRIOR
UNDERSTANDINGS OR AGREEMENTS BY OR AMONG THE PARTIES, WRITTEN OR ORAL, WITH
RESPECT TO THE SUBJECT MATTER HEREOF.


 


(G)                                 INTERPRETATION.  THE WORDS “INCLUDE,”
“INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION.”  THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF SUCH AGREEMENT OR INSTRUMENT.


 


(H)                                 HEADINGS.  THE HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT BE INTERPRETED TO LIMIT OR
OTHERWISE AFFECT THE PROVISIONS OF THIS AGREEMENT.


 


5.                                       FURTHER ASSURANCES.  EACH PARTY HERETO
AGREES TO TAKE SUCH FURTHER ACTIONS AS MAY BE REASONABLY NECESSARY TO EFFECT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 

--------------------------------------------------------------------------------



 


6.                                       COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS WITH THE SAME EFFECT AS IF ALL PARTIES
HERETO HAD SIGNED THE SAME DOCUMENT, AND ALL OF WHICH COUNTERPARTS TOGETHER
SHALL CONSTITUTE ONE AND THE SAME FULLY EXECUTED AGREEMENT.


 

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT AS OF THE
DATE FIRST ABOVE WRITTEN.

 

 

Liberty Media Corporation,

 

IAC/InterActiveCorp, a Delaware corporation

a Delaware corporation

 

 

 

 

 

/s/ Craig Troyer

 

/s/ Joanne Hawkins

Name:

Craig Troyer

 

Name:

Joanne Hawkins

Title:

Vice President

 

Title:

Senior Vice President

 

 

 

 

 

 

Liberty USA Holdings, LLC

 

Ticketmaster, a Delaware corporation

a Delaware limited liability company

 

 

 

 

 

 

 

 

By: Liberty Programming Company LLC, its

 

/s/ Tanya Stanich

sole member and manager

 

Name:

Tanya Stanich

 

 

Title:

Vice President and Assistant Secretary

By: LMC Capital LLC, its sole member and
manager

 

 

 

 

 

 

 

 

 

 

/s/ Craig Troyer

 

 

Name:

Craig Troyer

 

 

 

Title:

Vice President

 

 

 

 

 

 

[Signature Page to Spinco Assignment/Assumption Agreement (Ticketmaster)]

 

--------------------------------------------------------------------------------